Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2001

United States v. Richards
Precedential or Non-Precedential:

Docket 99-3966




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"United States v. Richards" (2001). 2001 Decisions. Paper 48.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/48


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 13, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-3966

UNITED STATES OF AMERICA,

v.

DON RICHARDS,
       Appellant

Appeal from the District Court of the V irgin Islands
(Divisions of St. Thomas and St. John)
(D.C. Crim. No. 98-cr-00227-1)
District Judge: Honorable Thomas K. Moore

Argued
December 5, 2000

Before: MANSMANN and ALITO, Circuit Judges,
and ACKERMAN, District Judge.*

ORDER AMENDING THE OPINION

The opinion filed February 26, 2001 is amended as
follows:

Page 3, first full paragraph, line 5, change "juror's" to
"jurors'."

Page 3, paragraph 3, line 2, delete "the" before "offenses."

Page 4, paragraph 3, line 4, change "Smith" to"Stevens."
_________________________________________________________________

* Honorable Harold A. Ackerman, United States District Judge for the
District of New Jersey, sitting by designation.
Page 6, in the Question and Answer portion, in the fourth
answer, line 7, add a quotation mark after"you?"

Page 7, fourth paragraph of text, line 2, add a comma
after "request."

Page 9, first full paragraph, line 5, change "a" before the
word "jury" to "the."

Page 10, after the Question and Answer quotation,
change the citation to "Gray, 523 U.S. at 196."

Page 11, paragraph 2, line 2, change "Dispozo " to
"Dispoz-O-."

 Paragraph 4, line 3, change "C" to "c".

  Line 6, delete the number "15".

  Line 8, the phrase "only particularly egr egious
errors," should be in quotation marks.

  Line 10, change the citation to "297 U.S. 157, 160."

  Line 13, change the citation to "456 U.S. at 163
n.14."

 Paragraph 5, line 8, change the word " Commonwealth"
to "Government."

Page 12, at the bottom of the page, following the bold face
type, add "* * *", denoting omission of a paragraph.

Page 14, line 7, the sentence beginning, "The District
Court denied . . . " starts a new paragraph.

Page 14, what is now paragraph 3, line 1, insert the word
"first" between the words "the" and"motion."

Page 14, footnote 2, change the introductory sentence to:
"The Rule reads in relevant part:"

In the same footnote, after the quotation, add "Fed. R.
Evid. 606(b)" on a new line after the quote.

Page 15, line 13, delete the comma after "606(b)."

Page 15, first full paragraph, line 6, add quotation marks
before the word "a".

 Line 7, delete the quotation mark before the word
"failed" and after the word "cause" on line 9.
2
 Move the citation beginning "McDonough   . . . " to the
end of that paragraph.

 Line 12, after the word "can" add the word "truly."

 Line 14, add quotation marks after the wor d "trial."

It is hereby ORDERED.

       BY THE COURT

       /s/Carol Los Mansmann

       Circuit Judge

Dated: March 13, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3